Citation Nr: 1647185	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right foot pes planus.

2.  Entitlement to service connection for residuals of right foot fracture.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right hip strain.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left hip.

5.  Entitlement to an initial compensable disability rating residuals of left side rib fracture.

6.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

7.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain.
8.  Entitlement to an initial disability rating in excess of 10 percent for left knee strain.

9.  Entitlement to an initial compensable disability rating for residuals of left foot fracture.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Scott E. Schermerhorn, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to March 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claim folder.  

The Board notes that in a December 2013 rating decision, the RO granted the Veteran's claim of entitlement to service connection for left foot hallux valgus with flat foot.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the above-referenced August 2016 Board hearing, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits.  See the August 2016 Board hearing transcript, page 17.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With respect to the Veteran's claims of entitlement to service connection for residuals of right foot fracture and right foot pes planus, he contends that these disabilities are related to his active service, in particular from running.  See, e.g., the August 2016 Board hearing transcript, pgs. 14-15.  The Veteran was provided a VA examination for his right foot disabilities in March 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with right foot hallux valgus, plantar warts, and pes planus and concluded that these disabilities are related to the Veteran's service.  The VA examiner's rationale for her conclusion was based on her finding that these disabilities were noted multiple times in the Veteran's service treatment records.  However, the Board notes that a review of the Veteran's service treatment records during his period of active duty are absent complaints of or treatment for any right foot disability.  As such, the Board finds that the VA examiner's rationale is inadequate for evaluation purposes.

Pertinently, there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's residuals of right foot fracture or right foot pes planus and his period of service.  In light of the foregoing, the Board is of the opinion that a medical opinion should be obtained as to the whether the Veteran has residuals of right foot fracture and/or right foot pes planus that is related to his service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With respect to the Veteran's claims of entitlement to increased disability ratings for degenerative disc disease of the lumbar spine, right knee strain, left knee strain, degenerative joint disease of the left hip, and right hip strain, he was most recently afforded a VA examination for these disabilities in March 2013.  The Veteran reported daily flare-ups of the lumbar spine as well as problems with bending and lifting.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed forward flexion to 20 degrees with pain at zero degrees, extension to 15 degrees with pain at zero degrees, right and left lateral flexion to 15 degrees with pain at zero degrees, and right and left lateral rotation to 20 degrees with pain at zero degrees.  Notably, the examiner documented functional impairment of the thoracolumbar spine manifested by disturbance of locomotion.  

With regard to the Veteran's right and left hip disabilities, the Veteran reported that he has more consistent pain and that the left hip can give out on him more frequently than the right hip.  Upon examination, range of motion testing of the Veteran's right hip revealed flexion to 40 degrees with pain at zero degrees and extension greater than 5 degrees with pain at zero degrees.  Range of motion testing of the Veteran's left hip revealed flexion to 35 degrees with pain at zero degrees and extension greater than 5 degrees with pain at zero degrees.  

With respect to the Veteran's right and left knee strain, the Veteran reported increased pain and weakness and that his knees give out on him.  Upon examination, range of motion revealed right and left knee flexion to 120 degrees with pain at zero degrees and extension to zero degrees with pain at zero degrees.  Pertinently, the examiner documented functional impairment of the knees manifested by pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

With regard to range of motion testing of the lumbar spine, hips, and knees, conducted during the March 2013 VA examination, the Board notes that in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the United States Court of Appeals for Veterans Claims (Court) noted the final sentence of 
§ 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the March 2013 VA examiner performed both active and passive range of motion testing of the Veteran's lumbar spine, hips, and knees, and there is no documentation of weight-bearing versus nonweight-bearing testing.  Although range of motion testing was taken on the Veteran's lumbar spine, hips, and knees as discussed above, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.
    
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's lumbar spine, hips, and knees is warranted.  

Additionally, the Board notes that during the August 2016 Board hearing, the Veteran reported that he sees a chiropractor once a month for his degenerative disc disease of the lumbar spine.  The Board notes that the only chiropractor records associated with the claims folder is a letter from F.C., D.C., dated February 2010.  Therefore, on remand, all outstanding chiropractor records should be obtained and associated with the claims folder.   

The Board finally notes that the claim of entitlement to TDIU is inextricably intertwined with the remainder of the claims on appeal.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  The Board further finds that on remand, an opinion should be obtained which addresses the functional impact of the Veteran's right hip strain, degenerative joint disease of the left hip, left side rib fracture, degenerative disc disease of the lumbar spine, right knee strain, left knee strain, left foot fracture, and if service connected, the right foot pes planus and/or right foot fracture on his employability.       
 
Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are chiropractor records identified by the Veteran during the August 2016 Board hearing.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his residuals of right foot fracture and right foot pes planus.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current residuals of right foot fracture as well as right foot pes planus.

b)  Provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's residuals of right foot fracture and right foot pes planus are is related to his period of service, to include his credible report of injury from running.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  
In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine, right knee strain, left knee strain, degenerative joint disease of the left hip, and right hip strain.    

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine, hips, and knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Schedule the Veteran for VA medical examination(s) by an appropriate professional with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner is asked to interview the Veteran as to his employment and education history.  

Based on the examination and review of the record, the examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include right hip strain, degenerative joint disease of the left hip, residuals of left side rib fracture, degenerative disc disease of the lumbar spine, right knee strain, left knee strain, and residuals of left foot fracture.  Further, if, and only if, either his right foot pes planus and/or residuals of right foot fracture are service connected, then the examiner should consider these disabilities as well.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities in the aggregate as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  The examiner must also address the Veteran's ability to obtain substantially gainful employment given his level of education and the type of employment he would be able to obtain.
The underlying reasons for any opinions expressed is required.

6. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

